Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deborah Lu on August 6, 2021.
The application has been amended as follows: 
In the specification:
On pages 22-25, paragraph [0083] is deleted.
On page 12, paragraph [0052] is amended as follows:
--The terminology and descriptors used by the Naktuinbouw, and accordingly in Table 1, are in line with the descriptors of the “UPOV Guidelines for the Conduct of Tests for Distinctness, Uniformity, and Stability”, or the “Test Guidelines” for Solanum lycopersicum. The “Test Guidelines” indicate reference varieties for the descriptors or characteristics that are included in the list. Test guidelines for all crops may be accessed through the UPOV website, at 
On page 20, paragraph [0076] is amended as follows:
--The invention additionally provides a method of introducing a desired trait into a plant of hybrid tomato variety 18M204 RZ by reverse breeding (See generally Application No. 10/487,468, published as 2006-0179498 A1, which issued as U.S. Patent No. 8,242,327 on August 14, 2012), which may comprise the following steps: (a) allowing the hybrid tomato plant to produce haploid cells, while suppressing recombination, (b) growing haploid cells into diploid plants, (c) selecting those homozygous plants which together constitute the hybrid variety of the invention as parent plants for the said hybrid, (d) crossing one of the said parent plants with a plant having the desired trait, (e) crossing the selected F1 progeny with said parent plant, to produce backcross progeny[;], (f) selecting backcross progeny which may comprise the desired trait and the physiological and morphological characteristic of the parent plant[;and], optionally, (g) repeating steps (e) and (f) one or more times in succession to produce selected fourth or higher backcross progeny that may comprise the desired trait and all of the physiological and morphological characteristics of said parent plant, and (h) crossing the backcrossed parent plant having the added desired trait with the other parent plant obtained after reverse breeding to obtain a plant which may comprise the desired trait and all of the physiological and morphological characteristics of a plant of tomato variety 18M204 RZ.--
In the claims:
Claims 4, 9-11, 13, 16, 19 and 20 are canceled.
Solanum lycopersicum)] plant designated 18M204 RZ, representative seed of which having been deposited under NCIMB Accession No. 43675.
Claim 3 (currently amended).  A seed [of] that produces the plant of claim 1.
Claim 6 (currently amended).  The tissue culture as claimed in claim 5, wherein said [generable] regenerable cells or protoplasts are [derived] obtained from a leaf, pollen, [an embryo,] a cotyledon, a hypocotyl, a meristematic cell, a root, a root tip, an
anther, a flower, [a seed,] or a stem.
	Claim 7 (currently amended).  A method for producing a progeny plant of [a] the tomato [(Solanum lycopersicum)] plant of claim 1, comprising crossing the plant of claim 1 with itself or with another [Solanum lycopersicum] tomato plant, harvesting the resultant seed, and growing said seed.
	Claim 8 (currently amended).  A progeny of [a] the tomato [(Solanum lycopersicum)] plant of claim 1, having all the morphological and physiological characteristics of the tomato [(Solanum lycopersicum)] plant of claim 1, representative seed of which having been deposited under NCIMB Accession No. 43675, wherein the morphological and physiological characteristics are as found in tomato variety 18M204 RZ, representative seed of which having been deposited under NCIMB Accession No. 43675.
	Claim 12 (currently amended).  A method of producing [an inbred] a tomato [(Solanum lycopersicum)] plant derived from hybrid tomato [(Solanum lycopersicum)] variety 18M204 RZ, comprising the steps:
Solanum lycopersicum)] variety 18M204 RZ by crossing the plant of claim 1 with itself or a second [Solanum lycopersicum] tomato plant;
b) crossing the progeny plant with itself or a second [Solanum lycopersicum] tomato plant to produce a seed of a progeny plant of a subsequent generation;
c) growing a progeny plant of [a] the subsequent generation from said seed and crossing the progeny plant of [a] the subsequent generation with itself or a different [second Solanum lycopersicum] tomato plant; and
d) repeating steps b) [or] and c) for at least 3 more generations to produce [an inbred Solanum lycopersicum] a tomato plant derived from the hybrid tomato [(Solanum lycopersicum)] variety 18M204 RZ.
Claim 14 (currently amended).  A method of producing a tomato fruit comprising: (a) obtaining [a] the plant according to claim 1, wherein the plant has been cultivated to develop fruit; and (b) collecting a tomato fruit from the plant.
Claim 15 (currently amended).  A fruit produced by the method of claim [12] 14, wherein the fruit comprises all the morphological and physiological characteristics of hybrid tomato variety 18M204 RZ.
Claim 17 (currently amended).  A method for producing a seed of a 18M204 RZ-derived tomato plant comprising
(a) crossing a plant of tomato variety 18M204 RZ, representative seed of which having been deposited under NCIMB Accession No. NCIMB 43675, with itself or a second tomato plant, and
(b) [whereby] obtaining seed of a 18M204 RZ-derived tomato plant[ forms].

(c) crossing a plant grown from 18M204 RZ-derived tomato seed with itself or with a second tomato plant to yield additional 18M204 RZ-derived tomato seed, 
(d) growing the additional 18M204 RZ-derived tomato seed of step (c) to yield additional 18M204 RZ-derived tomato plants, and 
(e) repeating the crossing and growing of steps (c) and (d) for an additional 3-10 generations to generate further 18M204 RZ-derived tomato [plants] seeds.
Claim 21 (currently amended).  A method of determining the genotype of a plant of tomato variety 18M204 RZ, representative seed of which has been deposited under NCIMB Accession No. NCIMB 43675, or a first generation progeny thereof, comprising
obtaining a sample of nucleic acids from said plant, or a first generation progeny thereof, [and] 
comparing said nucleic acids to a sample of nucleic acids obtained from a reference plant, and 
detecting a plurality of polymorphisms between the two nucleic acid samples, [wherein the plurality of polymorphisms are indicative of tomato (Solanum lycopersicum) variety 18M204 RZ and/or give rise to the expression of any one or more, or all, of the morphological and physiological characteristics of tomato (Solanum lycopersicum) variety 18M204 RZ as claimed in claim 1] thereby determining the genotype of a plant of tomato variety 18M204 RZ.
Claim 22 (currently amended).  The method of claim 21 additionally comprising the step of storing the results of detecting the plurality of polymorphisms on a computer to a computer readable medium.
Claim 23 (new).  A tomato plant having all the morphological and physiological characteristics of the tomato plant of claim 1, wherein the morphological and physiological characteristics are as found in tomato variety 18M204 RZ, representative seed of which having been deposited under NCIMB Accession No. 43675. 
The above amendments are made to correct typographical errors, to amend per Applicant’s requests and to obviate potential issues under 35 USC 112(a) and 112(b). Claims 1-3, 5-8, 12, 14, 15, 17, 18 and 21-23 are allowed.
REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance: the claims are drawn to hybrid tomato variety 18M204 RZ and methods of using said hybrid. Variety 18M204 RZ has been deposited in compliance with 37 CFR 1.801-1.809 [0031]. The closest prior art teaches hybrid tomato variety DR2379TH which shares at least 19 characteristics (+/- 10% std. dev.) with Applicant’s claimed variety, including indeterminate growth type, size/weight  of fruit, bipinnate division of leaf blade, presence of abscission layer, number of locules, fruit color at maturity, resistance to Verticillium sp. (Va and Vd) race 0, resistance to Fusarium oxysporum f. sp. lycopersici race 0 (ex 1) (Fol), resistance to Cladosporium fulvum groups A-E, and resistance to tomato mosaic virus strains 1 and 2 (Table 1, US 2017/0339857 (A)). However, at least their typical fruit shape in longitudinal section, ribbing at peduncle length, timing of maturity and resistance/susceptibility to Fusarium oxysporum f. sp. radicis lycopersici (For) differ. The claimed invention has utility, is adequately described, is fully enabled and is free of the prior art. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PHUONG T BUI/Primary Examiner, Art Unit 1663